Sherwin, J.
Wm. H. Anderson died testate in May, 1891. At the time his will was made, and at the time of his death, he was a widower with eight children, all living *508at home with him except one married daughter. The youngest children were a girl six years of age and a boy nine years old. By the terms of his will, the care of his children, his home, and his property, was given to his executors, who were to manage the same until the youngest child became of age. The will named the defendants herein, and Wm. A. Fisher as executors thereof, and directed that no bond be required of them. They were formally appointed executors by the district court of Mills county on the 10th day of June, 1891, and immediately took charge of the family and estate of the deceased, and remained in charge thereof for twelve years. At the time they took possession thereof the estate 'inventoried a little less than $150,000; but, when ready for final distribution, it had been increased to over $183,000. It consisted of a majority of the capital stock of the Mills County National Bank; stock in the Botna Valley State Bank and in the Glenwood Canning Company; notes, mortgages, and other evidences of indebtedness, cash, and real estate. There is no question as to the fidelity and skill which characterize the management of the estate; the objections, with a single exception, are to the compensation allowed the executors for their twelve years’ work, and these objections we shall now briefly consider.
In October, 1891, the executors filed what is denominated an application for orders, in which they set forth to some extent the condition of the family and the estate, and, among other requests, asked the court to make an order fixing the amount of annual compensation of each executor for extra work in addition to the ordinary compensation provided by law, at $800 and actual* expenses; an order was thereupon made, allowing such compensation for the present and until further ordered. The first report was filed in December, 1891, and therein the executors claimed salary at the rate of $800 per year from the time of their appointment in June, and a percentage on the amount distributed up to that time. No objection was made thereto, and the *509allowances were granted by tbe court. Tbe appellant contends that the annual salary fixed by the court was intended to cover all compensation including the statutory percentage, and further, that the executors were not entitled to salary from the time of their appointment.
1 Executors: compensation: salary. In our judgment there is no merit in either of these objections. The application on which the salary was fixed expressly ashed that it be in addition to the statutory compensation, and there is nothing in the order of allowance indicating that it was intended otherwise. Nor is there any reason for saying that the allowance was intended for the future alone. Ordinarily, the marshaling of an estate, and its appraisement and inventory require as much time and careful attention as the subsequent work in connection therewith. Furthermore, the care of the children and of the household imposed on the executors unusual duties and annoyances which began at once. Orders were subsequently made fixing the compensation of the executors; but, with one exception, there is nothing in the record indicating that the compensation so fixed was intended to include that fixed by the statute. During the year covered by the exception no other compensation was in fact claimed or received. One of the objections is that the executors were allowed extra compensation for two or three years for which the order was not made in advance. There is nothing in the objection. The entire matter was before the court, and it was not necessary that the salary be fixed in advance. When the last report was filed, the executors asked and were allowed the sum of $1,832 as statutory compensation on $183,284.30 disbursed by them. What has already been said relative to the salary allowed for the several years applies as well to this item.
*510„ 2. Same. *509It will be presumed that compensation beyond that fixed by statute was for extraordinary services in the absence of a showing to the contrary. Patterson v. Bell, 25 Iowa, 149. But it is said that one of the executors, E. B. Woodruff, *510was allowed an attorney’s fee for services rendered the executors in estate matters, and that the said ' allowance was agreed to on condition that no further demand for substantial compensation be made by either executor. It is clearly shown that the amount allowed to Woodruff was in accordance with a stipulation entered into by the parties interested in the estate, but the evidence fails to show that it was made on the condition contended for. Under the showing made, we think, the executors were properly allowed the salaries as extra compensation, aside from the one year when the salary was declared to include the statutory fees, and that they were entitled to the statutory percentage in addition thereto. Complaint is also made of an error in the computation of interest on a note turned over to the plaintiff herein. He has sustained no prejudice on account thereof, even if there was an error, and the order of the trial court fully protects the estate.
In view of all the facts appearing in the record, which we have not attempted to give in detail, we think the judgment of the trial court right, and it is therefore affirmed.